Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.942 Filed 03/16/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JOHNATHAN L. BURKS,

               Plaintiff,                           Case No. 2:19-cv-10027
                                                    District Judge Gershwin A. Drain
 v.                                                 Magistrate Judge Anthony P. Patti

 BENNY N. NAPOLEON, et al.,

           Defendants.
_________________________/

     OPINION AND ORDER GRANTING IN PART and DENYING IN PART
         PLAINTIFF’S JANUARY 27, 2021 RENEWED MOTION FOR
                       SANCTIONS (ECF No. 83)

I.      OPINION

        A.    Previous Discovery-Related Orders

        Judge Drain has referred this case for pretrial matters – first to Judge

Hluchaniuk and then to the Undersigned. Although the parties have provided

several stipulated orders over the course of this lawsuit (see, e.g., ECF Nos. 17, 18,

32, 48, 56, 66, 67, 70, 85, 86, 90, 92), the Court is far too familiar with the

exchange of discovery in this case.

        There were multiple motions that concerned Plaintiff’s October 29, 2019

first set of interrogatories and first set of RFPs (ECF No. 33-2), beginning with

Plaintiff’s January 17, 2020 motion to compel (ECF No. 33). Judge Hluchaniuk

granted the motion to compel and awarded sanctions in the amount of $250. (ECF
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.943 Filed 03/16/21 Page 2 of 8




No. 37.) On August 14, 2020, Judge Drain found Defendant County's objection to

be moot. (ECF Nos. 40, 61). The first set of discovery requests was also at issue

in Plaintiff’s March 20, 2020 second motion to compel discovery and for

imposition of sanctions. (ECF Nos. 38, 38-2). Judge Hluchaniuk entered an order

that granted both Plaintiff's motion and Defendants' motion to stay the Court's prior

order. (ECF Nos. 41, 47.) The first set of discovery requests were also at issue in

Plaintiff’s June 26, 2020 renewed motion to compel discovery and motion for

sanctions. (ECF Nos. 50, 50-1). The Undersigned’s August 13, 2020 order

required Defendant to pay the previously ordered $250 but denied requested

sanctions based on "honest debate about Defendants' discovery due date." (ECF

No. 60, PageID.463-465.)

      At some point, Plaintiff served his second set of discovery requests.

Plaintiff’s September 4, 2020 motion for sanctions (ECF No. 62) concerned

Defendants' August 21, 2020 response to Plaintiff's first set of interrogatories and

first request for production (ECF No. 62-2). The October 30, 2020 stipulated order

resolved that motion, but the language of the stipulated order required production

with respect to various of the second RTPs by November 13, 2020. (ECF No. 70,

PageID.558.)

      B.     Instant Motion



                                          2
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.944 Filed 03/16/21 Page 3 of 8




      Plaintiff served a third set of discovery requests on September 1, 2020 (ECF

No. 83-3), to which no response was served until sometime in February 2021, i.e.,

Defendant(s) served a response after the “missing” answers were brought to this

Court’s attention in the instant motion (ECF No. 83, PageID.742). Currently

before the Court is Plaintiff’s January 27, 2020 renewed motion for sanctions (ECF

No. 83), which concerns: (1) the first set of RFPs (ECF No. 83-1); (2) Defendant’s

September 11, 2020 and November 13, 2020 responses to Plaintiff’s second set of

RFPs (ECF No. 83-2, 83-5); and, (3) Plaintiff’s September 1, 2020 third set of

RFPs (ECF No. 83-3). Defendants did not file a response.

      A hearing was noticed for March 12, 2021. (ECF Nos. 84, 87.) On that

date, Attorney Sarah Prescott appeared on Plaintiff’s behalf and Attorney Paul T.

O’Neill appeared on behalf of the Defendants. During the hearing, defense

counsel mentioned a February 16, 2020 attempt to file a response, which would

have been tardy in any case. E.D. Mich. LR 7.1(e)(2)(B) (“A response to a

nondispositive motion must be filed within 14 days after service of the motion.”).

No such response appears on the record, and the Court did not receive a hard copy

of such a response, as required by the Undersigned’s Practice Guidelines regarding

“Motion Practice.” Thus, the instant motion is, somewhat astonishingly,

unopposed. E.D. Mich. LR 7.1(c)(1) (“A respondent opposing a motion must file a

response, including a brief and supporting documents then available.”).

                                         3
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.945 Filed 03/16/21 Page 4 of 8




      Even if Defendants had opposed the motion in writing, for the many reasons

stated on the record and exhibited on the docket ̶ namely Defendants’ extensive

history of ignoring discovery deadlines and being less than compliant with Court

directives, several examples of which were admitted by defense counsel at the

hearing ̶ some form of sanctions is warranted. Additionally, the Court is

convinced that Plaintiff has been prejudiced by this behavior, even if much has

been cured or alleviated, and that this motion necessarily had to be filed in order to

further “prod” Defendants into action and compliance. Four hundred plus days

expended in “looking for” documents that were, in some cases, first requested in

September 2019 is excessive. It is time to pin Defendants down as to what they do

and do not have.

      C.     Order

      For the reasons stated by the Court on the record, all of which are

incorporated by reference as if fully restated herein, Plaintiff’s January 27, 2021

motion for sanctions (ECF No. 83), as framed by the prayer for relief (ECF No. 83,

PageID.742-746), is GRANTED IN PART and DENIED IN PART as follows,

regardless of this order’s filing date:

      1.     Plaintiff’s request for entry of default judgment against
      Defendants based on Fed. R. Civ. P. 37(b)(2)(A)(vi) is DENIED.
      Although Plaintiff was prejudiced by Defendants’ delayed responses
      to the subject discovery requests, the prejudice is somewhat cured by
      items that Plaintiff now has in hand and the extension of discovery

                                          4
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.946 Filed 03/16/21 Page 5 of 8




     ordered herein. Furthermore, the Court notes that Defendants have
     provided extensive discovery in this case, even if it has been delayed
     and intermittent. This is not a case in which Defendants have played
     the proverbial wallflower and utterly refused to “dance the dance;”
     rather, Defendants have danced in fits and starts, albeit often
     reluctantly, with the need for repeated prodding.

     2.     Moreover, the Court GRANTS IN PART and DENIES IN
     PART Plaintiff’s alternative requests for relief that the Court direct
     certain matters “be taken as established for purposes of the action, as
     the prevailing party claims[,]” Fed. R. Civ. P. 37(b)(2)(A)(i) (ECF No.
     83, PageID.743-746) or that the Court “prohibit[] the disobedient
     party from supporting or opposing designated claims or defenses, or
     from introducing designated matters in evidence[,]” Fed. R. Civ. P.
     37(b)(2)(a)(ii). The Court HEREBY DIRECTS that the matters to
     be taken as established for purposes of the action, and prohibitions
     from introducing designated matters in evidence are:

           a.     Defendant Wayne County may not rely on policies other
                  than those produced at Bates numbers 436-497, 1149-
                  1170, 2025-2042, 9020-9051, 9093-9097.

           b.     No Wayne County Sheriff’s Office orders exist requiring
                  staff to have training on the foregoing policies.

           c.     Other than the training files produced at Bates numbers
                  6602-6631, Wayne County has no record of training
                  attendance and shall not contend that it did train beyond
                  what those records reflect.

           d.     While the assailant, Solomon, was initially classified,
                  there are no Classification Evaluation Update (CEU)
                  forms concerning Solomon (per ECF No. 83-5,
                  PageID.838). Plaintiff is left to his proofs, based on the
                  absence of such a record, Fed. R. Evid. 803(10), as to
                  whether the Wayne County Sheriff’s Office reassessed
                  Solomon.



                                        5
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.947 Filed 03/16/21 Page 6 of 8




           e.    Defendants have not been able to locate a Rights of
                 Inmates Form, but defense counsel represented that there
                 is a custom and practice of giving inmates a handbook
                 and tri-fold notice. Plaintiff is left to his proofs, based on
                 the absence of such a record, Fed. R. Evid. 803(10), as to
                 whether the Wayne County Sheriff’s Office gave him the
                 handbook and notice.

           f.    Defendant Wayne County has no training materials
                 described in RFP No. 3 of the 3rd RFPs (ECF No. 83-3,
                 PageID.798), other than those mentioned in the August
                 21, 2020 responses to 1st RFPs Nos. 11 and 12 – Bates
                 Numbers 1149-1205, 498-599, and 1299-1355 (see ECF
                 No. 62-2, PageID.496).

     3.    As for the 3rd RTPs (ECF No. 83-3):

           a.    Defendants have until March 22, 2021 by which to serve
                 supplemental responses to Nos. 1 and 2, in writing and
                 signed by counsel, specifically (i) identifying exactly
                 what Bates ranges of documents were the policies in
                 effect in August 2016, (ii) reproducing those policies as
                 attachments to that written and signed response, and (iii)
                 attaching a proof of service, all of which shall likewise be
                 filed with the Court, referencing this Order; and,

           b.    as to Nos. 3 and 4, no orders exist that require staff to
                 attend the designated training, as reflected above.

     4.     As pointed out in detail during the hearing, it was absolutely
     necessary for Plaintiff to file this motion for sanctions. Having afforded
     Defendants the opportunity to be heard on the issue of fees and expenses, the
     Court awards “reasonable expenses,” including “attorney’s fees,” consistent
     with Fed. R. Civ. P. 37(a)(5)(A) (where disclosure or discovery is served
     after the motion is filed), Fed. R. Civ. P. 37(a)(5)(C) (where motion is
     granted in part and denied in part), and Fed. R. Civ. P. 37(b)(2)(C) (payment
     of expenses for failure to comply with a discovery order). Defendants shall
     reimburse Plaintiff for a total of 13.8 hours (10.8 hours of motion and
     hearing preparation and 3.0 hours for the hearing). Moreover, having

                                        6
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.948 Filed 03/16/21 Page 7 of 8




      considered counsel’s education, the size and location of Plaintiff’s counsel’s
      law firm, her position within that firm, her years of experience, her specialty,
      her various organizational roles, and her non-contingency, hourly billing rate
      of $400, and State Bar of Michigan’s Economics of Law Practice in
      Michigan 2020 regarding the “Remainder of Wayne County,” the Court
      finds that a reasonable hourly rate for purposes of this motion is $350.
      Accordingly, as discussed on the record, no later than Friday, April 2, 2021,
      Defendant Wayne County SHALL reimburse Plaintiff’s law firm in the
      amount of $4,830 and file proof of service of the payment upon Salvatore
      Prescott & Porter (105 E. Main Street, Northville, MI 48167). If this is not
      accomplished, then the Undersigned will issue a show cause order for
      Wayne County’s Chief Financial Officer to appear and explain why the
      County should not be held in contempt.

Beyond the relief Plaintiff seeks in her renewed motion for sanctions (ECF No.

83), all dates set forth in the November 19, 2020 scheduling order are extended by

ninety days, i.e., the fact-witness list is due by April 15, 2021, the rebuttal witness

list is due by April 22, 2021, the expert witness list is due by June 1, 2021,

discovery is due by June 30, 2021, and the dispositive motion cut-off is set for

July 30, 2021. As discovery continues, the parties are reminded that untimely

answers and responses result in a waiver of related objections. Moreover, the

parties are reminded of their obligations under Fed. R. Civ. P. LR 7.1(a) (“Seeking

Concurrence in Motions and Requests”) before bringing any more motions. As has

been done here, the Court will continue to award “reasonable expenses, including

attorney’s fees” as permitted under Fed. R. Civ. P. 37.

      Finally, a status conference will be conducted on Wednesday, May 17th at

3:30 p.m.

                                           7
Case 2:19-cv-10027-GAD-APP ECF No. 96, PageID.949 Filed 03/16/21 Page 8 of 8




      IT IS SO ORDERED.1


Dated:   March 16, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




1
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          8
